Citation Nr: 1234630	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for a sinus disability.  

3.  Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1978 to April 1981, and subsequent service in the Naval Reserve.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from several different rating actions of Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In March 2005, the RO continued and confirmed the prior denial for service connection for PTSD.  In December 2007, the RO denied (in pertinent part) claims for service connection for sinusitis and a bilateral ankle disability.  

In a January 2011 Board decision and remand, the Board reopened the claim for service connection for a psychiatric disability; the claim was remanded for a VA examination.  The Veteran received a fully adequate VA examination in June 2012.  The Board also remanded the claims for service connection for sinusitis and a bilateral ankle disability for VA examinations.  The Board finds there was substantial compliance with the examination for the claim for service connection for sinusitis only.  

The Board also remanded a claim for service connection for a skin disability.  In May 2012, the agency of original jurisdiction (AOJ) granted service connection for keratosis punctata of the hands.  This was a full grant; the claim is no longer on appeal.  

In July 2008, the Veteran testified before a Decision Review Officer (DRO) at an informal hearing.  A copy of the transcript is in the file and has been reviewed.  

The claim for service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2. A psychiatric disability, to include PTSD, did not have its clinical onset in service and is not otherwise related to service.  

3. A sinusitis disability did not have its clinical onset in service and is not otherwise related to service.  


CONCLUSIONS OF LAW

1. A psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

2. A sinusitis disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

For the claim for service connection for sinusitis, in a February 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The claim for service connection for a psychiatric disability was originally a claim for whether there was new and material evidence to reopen the claim for service connection for a psychiatric disability.  The Board finds proper notice was afforded the Veteran regarding this claim in January and April 2005 letters.  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The February 2007 letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Service treatment and personnel records have been associated with the claims file.  All identified and relevant medical records have been secured, including Social Security Administration (SSA) records.  In a July 2007 statement, the Veteran checked with two private hospitals he had been treated at (Carroway Methodist and Montclain Hospital) and there were no existing records.  All other treatment was received at VA.  As stated above, the Veteran received VA examinations for the claims on appeal and the Board finds the examinations to be fully adequate and factually accurate.  

Legal Criteria 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

For veterans who engaged in combat with the enemy during active service, the regulations provide that the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence of aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2011).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that competent medical evidence is not necessarily required for etiology or diagnosis purposes); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002).  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent with the facts shown in every case.  38 C.F.R. § 3.102 (2011).  

Service Connection for a Psychiatric Disability, to Include PTSD

In Clemons v. Shinseki, 23 Vet. App. 23 Vet. App. 1, 6 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  The Veteran has had various diagnoses and has alleged he has PTSD.  As a result, the Board will consider all psychiatric disabilities in adjudicating this claim.  

In addition to the general requirements for service connection, service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  Under § 3.304, part (1) deals with a situation where PTSD is diagnosed during active duty service.  Id.  Part (2) covers a situation where the evidence shows a veteran served in combat.  Part (3) (amended on July 13, 2010, see 75 Fed. Reg. 39843) applies when a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Parts (4) and (5) address prisoners of war (POWs) and allegations of in-service personal assault.  38 C.F.R. § 3.304(f).  

The Board finds service connection for a psychiatric disability is not warranted based on all of the evidence.  In coming to this determination, the Board relies on the competent and credible evidence of record, including the June 2012 VA examination report.  

The Veteran contends that he has PTSD (see April 1998 and November 2003 claims) based on various stressors.  In September 1999, the Veteran listed the following stressors: 1) while on standby alert in "the Iranian Conflict" in 1980, his back was sucked into an intake engine and he was rescued by other crew members (this took place aboard the USS Nimitz); 2) he saw other crew members sucked into an intake engine; 3) he saw pilots ejected from aircraft and instantly killed and 4) while stationed in Norfolk, Virginia in 1979 his friend and fellow crewman was shot in the chest at a club outside the naval base.  In February 2006, the Veteran only reported the intake stressor on a stressor information form.  

At the July 2008 DRO hearing, the Veteran repeated the stressor of one of his friends getting killed at a club near the Norfolk, VA naval station in the early part of 1980.  (Transcript, pp 1-2.)  He also described a new stressor about a "green shirt" losing his legs in the cables.  (Transcript, p 9.)  The Veteran described being sucked into an air take momentarily with no physical injuries.  (Transcript pp 11-12.)  He said he received a "commendation" for doing a good job on the flight deck that day which should be in his records.  (Transcript, p 20.)  He said he saw a pilot in an accident on the flight deck.  (Transcript, p 14.)  He also claimed that people died on the ship after he separated from service.  (Transcript, pp 16-17.)  He did not report the intake incident to anyone.  (Transcript, p 18.)  

In November 2003, M.M., a fellow crew member aboard USS Nimitz, submitted a statement.  He said in 1980, the USS Nimitz went to the coast of Iran to attempt a rescue of U.S. hostages taken by Iran.  M.M. and the Veteran were responsible for the launch of aircraft.  M.M. said that after word was received word that the rescue effort had failed: 

the helicopters was (sic) under attack, we launch an attack which consist (sic) of over sixty fighter jets, by this time the whole ship were (sic) in chaos, crewman was (sic) getting blown off the flight deck, aircraft launch into the ocean, crewman getting burnt from the launch of an aircraft, we all thought that our ship were under attack . . .  

M.M. went on to state that he saw the Veteran dragged by an aircraft and get partially sucked into a jet intake.  After the incident, he and others took him to see the medic but the medic never showed up.  M.M. stated that the Veteran did not work the flight deck for the rest of the cruise and received a "Naval Commendation."  In February 2006, M.M. submitted substantially the same statement as last time.  

In May 2010, a formal finding of unavailability was completed by the RO.  There was not enough information to send to Joint Services Records Research Center (JSRRC).  There was not enough information regarding a pilot being killed and the Veteran said there would be no record of him being sucked into a jet intake as he did not report this incident to anyone in service.  

The Board finds the Veteran is competent to report his symptoms and what is within the realm of his own personal knowledge under Barr, 21 Vet. App. 303 and 38 C.F.R. § 3.159(a)(2).  However, the etiology of a psychiatric disability requires medical expertise and he is not competent to make that determination.  Id.  

As for credibility, the Board does not find the Veteran has been consistent regarding his stressors.  As explained above, he initially reported four stressors, then only the stressor of being sucked into a jet intake.  There is no commendation in his records regarding any such incident.  The evidence shows the Veteran has told clinicians different things at different times.  For example, at an April 1998 VA mental status examination, the Veteran reported some different stressors than in September 1999.  At the June 2012 VA examination, the examiner noted inconsistencies about the Veteran's report of stressors as well as a poor memory.  In October 1998, private psychological testing showed exaggerating and possible malingering.  The Board assigns the Veteran's statements and testimony less weight as a result.  

As for M.M.'s statement regarding the intake stressor, it does provide some corroboration that this incident actually occurred.  The Board does not find it credible that the USS Nimitz was attacked; though it is credible that it participated in the attempted hostage rescue.  Regardless, given the Veteran's own inconsistent statements on how the intake incident affected him, this corroborating evidence is assigned less weight.  

Service treatment records do not show treatment, symptoms or diagnoses of a mental health disability.  They show that upon enlistment in February 1978, the Veteran reported that he received a head injury in a car accident.  In the doctor's notes, a forehead suture only (age 16) is referenced.  Many other service treatment records reference the Veteran reporting a past "head injury."  An April 1978 enlistment form shows the Veteran answered ambiguously to questions about past drug abuse.  He did report past problems with alcohol.  On another page, he stated that he had listed incidents with law enforcement that included marijuana possession and a conviction for driving while intoxicated.  

Service personnel records show that in August and September 1980 and in January 1981 the Veteran received the commanding officer's non-judicial punishment.  Another January 1981 service personnel record mentioned past disciplinary action for drug involvement.  He was in the Reserve until 1986.  

Post-service evidence shows the Veteran has been in and out of polysubstance abuse treatment since at least 1994 (See January 1994 discharge summary describing continuous drug (cocaine, marijuana, amphetamines, tobacco) dependence, alcohol abuse and withdrawal).  A December 1996 history and physical examination record shows he tested positive for drugs but was not involved in any drug treatment, although he did report trouble with alcohol and drugs in service.  An October 1998 private psychological evaluation diagnosis was a history of polysubstance abuse (currently in remission by the Veteran's report), borderline intellectual functioning, depression, a personality disorder and malingering (to be ruled out).  A January 2007 VA homeless intake form shows the Veteran reported alcohol and marijuana use since the age of fifteen.  He started using cocaine at age 29 (1988).  He reported being in combat while in service.  

The Veteran has also suffered serious post-service traumas of a gunshot wound to the right thigh and knee (see March 1997 private operative record) and being incarcerated (see December 2003 VA clinic note).  Additionally, in December 2011, he claimed to have been shot in the chest three times (with no residuals).  

Although PTSD diagnoses are in the record, the Board finds they are based on the Veteran's inconsistent and varied stressor reports.  The clinicians diagnosing PTSD generally had no access to all of the Veteran's records (which paint a different picture than the ones he variously portrays) and did not perform psychological testing.  

For example, an April 1998 mental status examination showed an impression of Axis I PTSD, chronic with some nocturnal panic and major depressive disorder.  The Veteran reported: nearly being sucked into the intake of an F-14 engine; seeing a man get his arm torn off by the same; and seeing two pilots crash onto the flight deck.  The event that appeared to traumatize the Veteran the most was seeing his friend get killed by a woman's jealous partner.  He said he felt guilty about this incident and starting abusing various substances.  

In June 1998, a VA social work summary stated the Veteran had an ongoing PTSD problem.  In August 1998, Dr. N., a VA doctor, wrote a letter opining that the Veteran's PTSD was related to "combat experiences while serving in the military."  An October 1999 VA outpatient discharge summary, noted that the Veteran had PTSD related to experiences in the Navy during "the Iran contra era."  A June 1999 VA mental health note showed the Veteran mentioned having "recurrent nightmares about a close friend who was shot to death while they were sitting in a booth on liberty."  He had intrusive thoughts about an incident where he was almost sucked into an intake of an aircraft.  

In December 2001, at a PTSD screening, the Veteran said that he served in the Navy from 1979 to 1981 in the Persian Gulf on an aircraft carrier.  His duties involved working on the flight deck and starting the aircraft.  "His trauma involved an attack on the carrier in which he was left on the flight deck to start multiple planes."  A pilot started to taxi without knowing the Veteran was still working on it; he was nearly sucked into the engine.  A January 2002 letter from a social worker stated the Veteran was currently suffering with chronic, severe PTSD with comorbid depressive disorder.  

In December 2006, a VA psychology note showed the Veteran worked on a carrier deck in the Navy during the Iranian hostage crisis.  He admitted to felling intense fear.  The clinician stated: "Having some knowledge of naval carrier operations, he was not embellishing the situation.  Working on a carrier deck-even in peacetime-is every bit as dangerous and stressful as being on combat patrol."  
In February 2007, a VA psychiatrist stated that the Veteran's PTSD was related to his military experiences during the Iran conflict.  

The evidence shows the Veteran has been occasionally diagnosed with psychiatric illnesses besides PTSD.  This includes a May 1998 VA psychological assessment of anxiety, depression, and hopelessness.  

An October 1998 private psychological evaluation showed that when the Veteran was asked why he suffered from PTSD, he said while in service his friend sitting next to him at a bar was shot and killed.  The Veteran himself was shot in the right thigh by a teenager two years prior.  The Veteran was given two diagnostic tests; the Wechsler Adult Intelligence Scale Revised (WAIS-R) and the Minnesota Multiphasic Personality Inventory-2 (MMPI-2).  His cognitive function was in the borderline range.  He produced an invalid MMPI profile, indicating a blatant effort to exaggerate his symptoms.  The psychologist said that although similar profiles may be produced by people who are unable to read and understand questions, the Veteran read the first several items out loud in her presence and correctly filled out the response form.  The diagnosis was a history of poly substance abuse (currently in remission by the Veteran's report), borderline intellectual functioning, depression, and a personality disorder.  Malingering was to be ruled out.  

A November 1999 VA examination diagnosed PTSD and major depression; only some medical records provided by the Veteran were reviewed.  The examiner noted the Veteran first sought psychiatric treatment in 1988 for alcohol and drug rehabilitation at VA; he had been in psychiatric treatment more or less continuously since then.  The examiner noted the Veteran's June 1998 hospitalization and the diagnostic testing, as well as his recent admission in October 1999.  The Veteran reported the stressors regarding his friend being shot at a bar and being caught by the intake engine of an aircraft.  The Veteran said that after this incident, he became insubordinate and would not go near aircraft and started getting into alcohol and drugs.  This examination mentioned the Veteran's past gunshot wounds but did not explain or explore this issue.  The examiner did opine the Veteran's substance abuse was related to his PTSD and relied almost entirely on the past August 1998 opinion of Dr. N., who said the Veteran served in combat.  

After a full review of the file, an interview with the Veteran and full consideration of the Veteran's history, the June 2012 VA examination report shows the examiner found the Veteran did not meet the criteria for PTSD but did have cocaine abuse/dependence (remission); alcohol abuse/dependence (remission); and a mood disorder not otherwise specified.  The examiner explained the Veteran reported a long history of substance abuse starting in the military.  A substance abuse mood disorder could not be ruled out.  A diagnosis of a mood disorder not otherwise specified appeared to best characterize his symptoms.  On Axis II, the Veteran had antisocial personality traits (failing to conform to the law, impulsivity, aggressiveness, etc.).  

The examiner explained that the Veteran did not meet the full criteria for PTSD, in part, because he was very inconsistent in his reporting about the stressor that caused his PTSD.  At the examination in 1999, he reported two stressors.  At the recent examination, he did not report his friend's shooting until prompted by the examiner.  The examiner also noted that the intake stressor was spontaneously reported, but other more distressing events from both during and after the military were reported as well.  

The Veteran had been diagnosed with PTSD by some providers in the past; however, the examiner explained there was a lot of overlap between PTSD and other mental health disorders.  Some providers did not diagnose PTSD and instead diagnosed depressive disorder, polysubstance abuse, personality disorder not otherwise specified, and antisocial traits.  The Veteran's symptoms were consistent with these mental health disorders and not PTSD.  The examiner pointed out the Veteran reported having periods of depression/mood disturbance which could likely be related to chronic substance abuse and the impairments caused by substance abuse.  Also long-term substance abuse can significantly impact brain chemistry and can cause mood disturbance.  The Veteran reported a long history of substance abuse, causing a significant number of legal, relationship and occupational impairments.  Long-term substance abuse could have contributed to violent behavior.  His personality characteristics were consistent with antisocial traits which explained his anger, violence and legal problems.  

The examiner also explained that the current mental health diagnoses were less likely to be caused by service.  There was no evidence that mental health conditions were caused by service because the mood disorder was likely related to lengthy substance abuse.  The examiner also noted that anti-social traits that are enduring are usually present in childhood or early adolescence and are parts of a person's personality structure.  The examiner highlighted that the Veteran was not diagnosed or treated for a mental health condition while in the military.  The Veteran did not start receiving mental health treatment until the late 1980s and early 1990s; about ten years after active service.  

The examiner noted the Veteran had some problems recalling historical information and some background was obtained from his medical records.  He did confirm he had trouble with authority and drugs in service.  He was not in any combat zones, but was on one ship that was part of the effort to rescue American hostages in Iran.  He reported having mental health treatment since the early 1990s.  He was hospitalized several times, primarily for substance abuse.  His VA hospitalizations were listed by the examiner.  More recently he had been in jail for not complying with treatment.  

The Veteran reported several stressors in and out of the military, some of which were new and others that were not.  It was noted the Veteran had been shot four times since his military discharge.  Some stressors met the DSM-IV stressor criteria, but none were related to fear of hostile military or terrorist activity and the Veteran did not have PTSD in any case.  It was noted his long history of substance abuse may have impacted his memory.  

As an initial matter, the Board finds the Veteran was not in combat, despite his own and other clinician's assertions that he was.  It is uncontroverted that the Veteran's period of service (April 1978 to April 1981) was during Peacetime.  See 38 U.S.C.A. § 101 (24), (33) (West 2002).  Further, he served on an aircraft carrier, the USS Nimitz.  The Veteran has been inconsistent in reporting what happened to him in service.  The Board does not believe him to the extent he has asserted that he was in combat and the combat presumption is not for application.  See 38 U.S.C.A. § 1154(b).  The opinions of clinicians who were misled into believing he was in combat, like Dr. N., are assigned little weight.  

After consideration of all of the evidence, the Board finds that service connection for a psychiatric disability is not warranted.  Regarding PTSD, a clear preponderance of the evidence is against a finding that the Veteran has PTSD related to an inservice stressor; he has falsely claimed combat in the past which the Board finds is untrue.  Additionally, the evidence does not show circumstances in this case where the "fear" presumption would be for application.  See 38 C.F.R. § 3.304(f)(3).  As explained above, the Veteran is not an accurate source of information.  After considering all evidence, the June 2012 VA examiner did not find that a diagnosis of PTSD was appropriate.  The Board finds this opinion is fully on point and the most probative piece of evidence in the file.  It is the most reliable clinical evidence because other clinical evidence consists primarily of treatment records.  The VA examination included a review of the overall evidence and the examiner provided an etiology opinion as requested.  The purpose of the examination was to determine the nature and etiology of psychiatric disability.  The examiner provided a rationale for the findings and cited to support in the evidence.  Further discussion of 38 C.F.R. § 3.304(f) is not warranted as all elements for service connection for PTSD cannot be satisfied.  

As for other diagnoses, including a mood disorder, anxiety and depression, the Board finds that service connection is also not warranted.  There is no opinion of record showing a relationship between the Veteran's currently diagnosed mood disorder or any other diagnosed psychiatric disability and service.  The Board, relying on the June 2012 VA examination report, does find that the Veteran has a mood disorder and suffers from substance abuse problems, but these are unrelated to his period of service.  

The law provides that no compensation may be paid for a disability or death which results from a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  The Federal Circuit in Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) held the statute precludes compensation for primary alcohol abuse disabilities and for secondary disabilities (like cirrhosis of the liver) that result from primary alcohol abuse.  The Court interpreted "primary" to mean an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  In sum, even if it was related to service, substance dependency or abuse alone is not something that may be service-connected.  

A clear preponderance of the evidence is against the claim for service connection for a psychiatric disability, and the reasonable doubt rule is not for application.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Sinusitis Disability

In a December 2006 claim, the Veteran stated that he had chronic sinusitis that began in service.  

A February 1981 service treatment record showed the Veteran complained of having migraine headaches which had come and gone since he was young; he explained that he had 34 stitches over his left eye at one time.  He asserted that he had a long history of constant headaches.  His nasal passages appeared clear, but he did have tenderness over the left eye.  The impression was left frontal sinusitis.  A follow up from the same month showed the Veteran only had minimal improvement.  The sinusitis was unresolved.  At separation in April 1981, a clinical evaluation of the sinuses was normal.  

In an August 1981 report of medical examination for active duty for training, slightly enlarged and red tonsils were noted.  In March 1983, the Veteran had a triennial reserve examination and it was noted that his tonsils were still slightly enlarged.  In March 1986, in a report of medical history, the Veteran denied ear, nose and throat trouble and sinusitis.  

Post-service, at a December 1996 VA history and physical examination, the Veteran denied sinus diseases, but had nasal and sinus congestion.  He had an acute upper respiratory infection.  An April 1998 mental status evaluation mentioned that the Veteran had allergic rhinitis.  Another VA record from the same date showed that the Veteran recalled having sinus trouble for as long as he could remember.  Allergic rhinitis was diagnosed.  A history and physical, also from the same month, showed the Veteran had some history of upper respiratory infections typical with chronic bronchitis and heavy cocaine and tobacco users.  Chronic rhinitis-like symptoms were associated with heavy smoking and recent recovery from heavy cocaine and marijuana use.  

In March 2011, a VA examiner gave a negative opinion regarding a nexus between service and the diagnosed perennial rhinitis.  The claims file and medical records were reviewed and the examiner noted the Veteran reported having a sinus disability from 1981.  He was treated for a left frontal sinus disability with medication.  The symptoms resolved, but the Veteran said he continued to experience nasal allergy problems.  The problem was perennial.  He had no past surgery.  He would have one episode of sinusitis per year.  An X-ray of the paranasal sinuses was normal.  The diagnosis was perennial rhinitis.  

The examiner saw that the Veteran was treated for an upper respiratory infection in 1981 and VA primary care notes were also reviewed.  The examiner stated the current diagnosis of perennial rhinitis was not caused or the result of active duty because there was no indication or documentation to substantiate the claim for this chronic condition with onset during active duty.  

The Board finds the Veteran is competent to state what his nasal symptoms were since service.  See 38 C.F.R. § 3.159(a)(2).  However, the Veteran denied throat and sinus trouble at his last Reserve examination in March 1986.  The Board finds him not credible in asserting he's had continuous symptoms since service.  Caluza, 7 Vet. App. 498.  

The Board finds that service connection is not warranted for a sinusitis disability.  In coming to the conclusion, the Board relies on the evidence as a whole, including the April 1998 history and physical relating rhinitis to substance abuse and the opinion of the March 2011 VA examiner.  The examiner evaluated the Veteran, interviewed him, reviewed the file and provided a reasoned opinion based on all of the evidence.  The Board also has considered the Veteran's denial of symptoms in March 1986.  To the extent the Veteran is claiming continuity of his symptoms since service, his claim is not reliable evidence.  He specifically denied sinus problems in 1986 and there are no clinical reports of continuity of sinus problems since service.  

A clear preponderance of the evidence is against the claim for service connection for a sinusitis disability, and the reasonable doubt rule is not for application.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.  

Service connection for a sinusitis disability is denied.  


REMAND

The Board finds a remand is needed for the claim for service connection a bilateral ankle disability.  The Veteran was treated for ankle problems as described in May 1979 and January 1981 service treatment records.  The April 1981 separation examination was negative for ankle complaints or treatment as were the later reserve examinations.  

In the March 2011, VA examination report, the current diagnosis given was bilateral ankle strain.  The examiner said the in service treatment for the ankles was a singular incident that resolved when the Veteran returned to duty.  There was no documentation of recurrent ankle problems or of a chronic condition with onset during active duty.  The examiner stated there was no mention of the ankles in the VA primary care notes.  

The Board finds that the VA ankle examination is inaccurate because although the examiner states there is no mention of ankle pain or symptoms in the primary care notes, there are several records that show the Veteran has had symptoms and treatment at VA primary care.  This was pointed out to the examiner in the January 2011 Board remand.  In an April 1998 VA history and physical, the Veteran reported occasional swelling of the ankles.  In a January 2002 VA clinic record, he had complaints of the left ankle which he said "goes out" on him.  In an August 2002 history and physical, the Veteran had "ankle pain."  In December 2006, the Veteran claimed he had a current bilateral ankle disability.  

More recently, in February 2011, the Veteran was treated for left ankle pain but no diagnosis was given.  

On remand, the examiner is to consider this evidence and provide an opinion based on all of the information regarding whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty.  

Compliance with remand directives is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the March 2011 VA examiner, if available.  If not, send the file to a new VA examiner.  The examiner should review the claims file and a copy of this remand.  For any ankle disability diagnosed, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the disability had its clinical onset in service or is otherwise related to active duty.  The examiner should refer to the records referenced in the body of the remand above.  The rationale for all opinions should be provided along with accurate facts.  

2.  Re-adjudicate the Veteran's claim of service connection for a bilateral ankle disability.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


